Title: From Thomas Jefferson to St. George Tucker, 22 December 1793
From: Jefferson, Thomas
To: Tucker, St. George



Dear Sir
Philadelphia Dec. 22. 1793.

I this instant recieve by Mr. Randolph your son in law your favor of the 11th. inst. Had I known the situation you mention I should have taken the liberty, without waiting for authority, to have given him any counsel which his pursuits would have required. I should continue to do it now, with greater confidence, were I to remain here, but I retire from my office the last day of this month, and to my farm within a few days after. In the mean while on finding that Mr. Randolph has only read Blackstone in the line of the law, I have advised him to devote the winter to Coke Littleton, preparing him as well as I could against the labours of the undertaking, and encouraging him by the assurance that this task accomplished, what remains of law reading will be mere amusement. Should you think any thing better can be advised him, I hope you will do it without regard to what I have proposed, having been too long out of that line to feel my self qualified to prescribe in it.I shall hope that some of the revolutions in your orbit will produce a transit over Monticello, and give me again the happiness of seeing you there. I am with great & sincere esteem Dear Sir Your friend & servt

Th: Jefferson

